Exhibit 99.1 Response Biomedical Announces Strategic Alliances in Japan with Alere Medical and Long Time Partner Shionogi VANCOUVER, British Columbia – December 8, 2015 - Response Biomedical Corp. (“Response” or “the Company”) (TSX: RBM, OTCQB: RPBIF), a commercial stage in-vitro diagnostics company with products for the laboratory and point of care markets, today reported a restructuring of the marketing of its BNP (B-type natriuretic peptide) products in Japan. Effective January 5, 2016, Alere Medical Co., Ltd. (“Alere Japan”) will become the exclusive national distributor in Japan for the marketing and sales of Response manufactured BNP tests and readers. Response’s long time partner in Japan, Shionogi & Co. Ltd (“Shionogi”), will continue to supply biological reagents to Response under separate license and supply agreements. Response has been in a partnership in Japan with Shionogi since May 2006. Shionogi has marketed a clinical point of care diagnostic system manufactured exclusively by Response. The Shionospot® Reader and Shionospot® BNP test are used to assist in the diagnosis and management of heart failure in primary care settings. Under the new three-way partnership, Shionogi will continue to supply biological reagents to Response. Response will manufacture and sell BNP kits and instruments to Alere Japan for distribution under the new brand name “AlereTM
